Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: recitation of “Process (singular process) for treating non-sulfidic ores (plural ores)” (plural) is confusing as to whether the phrase is meant to concern a process of utilizing a collector composition which is capable of effectively treating a plurality of types of ores, or of actual treatment of plural ores either at a given time or in succession; and, 
in line 3 “the wt%” lacks antecedent basis and it is unclear whether such term refers to the wt% of secondary collector, of primary collector, or both, it also being unclear whether “the wt% being based on total collector components” refers to the wt% of secondary collector, of primary collector, or both.
In claim 2, the absence of the term “and” after “ethyleneoxy unit” makes it unclear or indefinite as to whether “n is a number…” is the last clause of the claim describing characteristics of the fatty acid collector molecule.
In claim 3: 
each of the phrases beginning “can be” and “may be” are indefinite and ambiguous as to whether what follows is positively recited as present; and, 
“group…contain” is grammatically confusing (“group…contains” is suggested).
 In claim 4: 
“surfactant…amino acid”, is inconsistent with the other group members ending in “s” denoting pluralities of surfactant types, and 
the phrase “like…of glycine” is vague, indefinite and ambiguous as to what types of particular surfactants are encompassed.
In claim 5, “preferably from” is indefinite and ambiguous as to whether what follows is positively recited as present.
In claim 6, “is used” is vague and indefinite as to whether such refers to one or more process steps of treating the ores with a collector composition.
In claim 7, “preferably from” is indefinite and ambiguous as to whether what follows is positively as present.
In claim 9: 
in line 2 the phrase beginning “such as phosphate” is indefinite and ambiguous as to what molecules or substances are encompassed and whether what follows is positively recited as present; 
commas or semicolons are needed after the end of each of the step a) and step b) clauses for grammatical clarity; and, 
in part b) “the pulp” lacks antecedent basis, instead “the pulped ore” or “the aqueous solution” is suggested.
In claim 10: 
“the crushed and ground non-sulfidic ore” lacks antecedent basis; 
“such as phosphate” is indefinite and ambiguous as to what molecules or substances are encompassed,  and whether what follows is positively recited as present; and,
in line 3 “the wt%” lacks antecedent basis and it is unclear whether such term refers to the wt% of secondary collector, of primary collector, or both, it also being unclear whether “the wt% being based on total collector components” refers to the wt% of secondary collector, of primary collector, or both.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over .

			ALLOWABLE SUBJECT MATTER
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Each of independent claims 1 and 10, and claims dependent therefrom would, respectively, distinguish over all of the prior art of a process for treating non-sulfidic ores, or a pulp comprising crushed and ground non-sulfidic ore, comprising or using a collector composition comprising primary and secondary collectors of amphoteric or anionic surfactant (“surface active”) and ethoxylated surfactant, respectively, 
in view of secondary and primary collector wt% being between 3 and 60 wt% and between 40 and 97 wt%, respectively; and,
 in view of the further respective recitations of the secondary collector being an ethoxylated fatty acid having an average degree of ethoxylation higher than 0 and less than 2. 
The closest prior art constitutes the combination of Perri et al patent 3,623,605; Kottwitz et al patent 4,790,932, Moeller et al patent 2,302,338 and Fabry et al patent 5,441,156, which cumulatively teach or suggest the instantly claimed process for treating ores and pulp composition with the recited combination of primary and secondary collectors, however with an ethoxylated fatty acid having a high degree of ethoxylation, such as between 10 and 20. Erickson patent 2,312,466 teaches ore flotation effected with non-surfactant floatation materials, comprising a combination of pine tar or fuel oil combined with an undisclosed amount of ethoxylated fatty acid having a  low degree of ethoxylation. Hills patent 2,259,420 teaches ore floatation for ground and crushed pulp, using tall oil with a smaller wt% of ethoxylated fatty acid having a low degree of ethoxylation (up to 2% relative to amount of tall oil) than claimed, as a surfactant emulsifying agent.
In summary, no combination of the recited prior art teaches or suggests the recited combination of secondary and primary collector wt% being between 3 and 60 wt% and between 40 and 97 wt%, respectively; and together with the primary collector being and amphoteric or anionic fatty acid and secondary collector being an ethoxylated fatty acid having an average degree of ethoxylation higher than 0 and less than 2. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/05/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778